Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James Balls on 01/19/2020.

The application has been amended as follows: 
Please cancel claims 15 and 23-28.
Please rewrite Claim 13 as set forth below.
13.  A method for assessing the toxicity of a compound of interest comprising the steps of:
(a) 	feeding a nematode with a nutrient composition comprising a carrier system, wherein the carrier system comprises a liposome containing said compound, wherein the liposome presents, on its surface, a tag substance that is chemo-attractive to said nematode, wherein the tag substance is selected from the group consisting of
i)	bacterial autoinducers, amino acids, nucleotides and vitamins; and 
ii)	a whole bacterium linked to the carrier system by a linker substance,

(b) 	assessing whether the compound of interest reduces nematode survival, negatively impacts egg laying behavior or gonad functionality, increases embryonic lethality, or increases neuronal death, 
wherein a compound of interest which reduces nematode survival, which negatively impacts egg laying behavior or gonad functionality, increases embryonic lethality, or increases neuronal death, is a compound which is toxic, reprotoxic, teratogenic, or neurotoxic, respectively.

Please replace Claim 16, with the following claim:
16.  A method for promoting uptake of a compound of interest by a nematode comprising feeding a nematode with a carrier system, wherein the carrier system comprises a liposome containing said compound, wherein the liposome presents, on its surface, a tag substance that is chemo-attractive to said nematode, wherein the tag substance is selected from the group consisting of
i)	bacterial autoinducers, amino acids, nucleotides and vitamins; and 
ii)	a whole bacterium linked to the carrier system by a linker substance,
wherein ingestion of the compound in the carrier system by the nematode is increased as compared to ingestion of the compound without the carrier system.

delete “vesicle”, and substitute therefor - - - liposome - - -.
In Claim 16, line 3, please delete both instances of “vesicle”, and substitute therefor - - - liposome - - -.
In Claim 17, line 2, please delete “vesicle”, and substitute therefor - - - liposome - - -.
In Claim 18, line 2, please delete “or” and substitute therefor - - - and  - - -.
In Claim 20, line 4, please delete “in” and substitute therefor - - - from - - -.
In Claim 21, line 2, please delete “an” and substitute therefor - - - a - - -.
In Claim 29, line 2, please delete “vesicle”, and substitute therefor - - - liposome - - -.
In Claim 30, line 2, please delete “or” and substitute therefor - - - and - - -.
In Claim 32, line 4, please delete “in” and substitute therefor - - - from - - -.
In Claim 33, line 2, please delete “an” and substitute therefor - - - a - - -.


Election/Restrictions

Amended claims 13-14 and 17-22 are directed to an allowable method. As the method of claims 16 and 29-34, previously withdrawn as a result of a restriction requirement, are encompassed by the steps of the allowable method of amended claims 13-14 and 17-22, claims 16 and 29-34 are hereby rejoined and fully examined for 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III and between the species of chemoattractants as set forth in the Office action mailed on 02/15/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  

Reasons for Allowance
Claims 13-14, 16-22 and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The recent amendments, by reciting “wherein ingestion of the compound in the carrier system by the nematode is increased as compared to ingestion of a compound without the carrier system” has resolved the 112(a) rejection of record.  Thus, the 112(a) rejection of claims 13-14, 17, 19 and 22 is hereby withdrawn.  Furthermore, the prior art does not teach or suggest a method for assessing toxicity of a compound of interest or promoting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699